DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks of the Pre-Brief Conference request filed on 01/27/2022. 
As indicated in the Pre-Brief Appeal Conference Decision mailed on 02/24/2022, the previous rejection mailed 10/28/2021 is withdrawn and replaced by this second non-final rejection.
The amendments filed on 07/21/2021 are currently under examination. Accordingly claims 1-8 and 11-20 remain pending. Claims 13 and 20 were previously withdrawn from consideration. Accordingly, claims 1-8, 11-12, and 14-19 are presently under consideration.

Response to Arguments
Applicant’s arguments with respect to claim 1 regarding the Li reference (see pages 1-4 of Pre-Brief conference request) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 4-5 of Pre-Brief conference request, with respect to the Irisawa reference, specifically the light diffusion member 57 of Irisawa, have been fully 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (US 2015/0173626, June 25, 2015, hereinafter “Irisawa”) in view of Maitland et al. (US 2008/0019657, January 24, 2008, hereinafter “Maitland”) and Yuan et al., “Preclinical photoacoustic imaging endoscope based on acousto-optic coaxial system using ring transducer array,” Optical Society of America (2010) (applicant submitted prior art via the IDS, hereinafter “Yuan”).
Regarding claim 1, Irisawa discloses a photoacoustic and ultrasonic endoscope (“The present invention relates to a photoacoustic measurement apparatus, that is, an apparatus for irradiating a subject, such as biological tissue, with light and performing processing for imaging the subject on the basis of a photoacoustic wave generated with light irradiation, or the like.” [0003]; also see “The photoacoustic measurement apparatus of the invention may be configured to acquire an ultrasonic image, which is obtained from a reflected ultrasonic wave, in addition to a photoacoustic image.” [0055]; also see “The probe 11 of this embodiment is for example, mainly transrectally and transvaginally” [0067];  also see probe 11 in Figs. 3-4 and corresponding descriptions)  comprising: 
an optical fiber (optical fiber 51 in Fig. 3, reproduced below, and corresponding description); 
a light diffuser configured to diffuse a laser beam (light transmission member 55 in Fig. 3 and corresponding description; also see “Laser beams L, which are emitted from one set of five optical fibers 51, are incident on the light transmission member 55 from the inner peripheral surface 55a, are transmitted through the inside of the light transmission member 55, and are emitted from the outer peripheral surface 55b. In this case, the laser beams L are emitted so as to spread at an angle, which is larger than an emission angle obtained when the laser beams are emitted from one set of five optical fibers 51, in a surface (the surface shown in FIG. 3) parallel to the semi-annular side surface of the light transmission member 55 by a concave lens effect of the light transmission member 55 that is formed in the above-mentioned shape.” [0071]; also see ‘L” arrows of light being diffused in Fig. 3 and corresponding description), the laser beam being transmitted through the optical fiber (“Laser beams L, which are emitted from one set of five optical fibers 51” [0071]); and 
an array transducer with a curved side surface (ultrasonic transducer array 52 in Fig. 3 and corresponding description) and surrounding the light diffuser completely in the radial direction (see ultrasonic transducer 52 in Fig. 3 surrounding light transmission member 55 completely in the radial direction in Fig. 3), the array transducer being configured to transmit the diffused laser beam from the light diffuser through the curved side surface of the array transducer (see ‘L’ arrows in Fig. 3 and corresponding description) and to generate an ultrasonic wave (“The control means 31 inputs an ultrasonic trigger signal, which instructs an ultrasonic wave to be transmitted, to the transmission control circuit 30. When the transmission control circuit 30 receives this ultrasonic trigger signal, the transmission control circuit 30 allows an ultrasonic wave to be transmitted from the probe 11.” [0055]) or detect an ultrasonic wave generated by an object to be examined through the curved side surface of the array transducer (“When the light trigger signal is output, the irradiation of a subject with a laser beam and the detection of a photoacoustic wave are performed [...] the ultrasonic transducer array may also be used as an ultrasonic transducer array for the detection of a photoacoustic wave” [0055]).

    PNG
    media_image1.png
    654
    256
    media_image1.png
    Greyscale

Although Irisawa discloses a light diffuser configured to diffuse a laser beam, as shown above, Irisawa fails to disclose the diffusion being in a radial direction.
	However, Maitland teaches, in the same field of endeavor (e.g. see Abstract, [0012]), a light diffuser configured to diffuse a laser beam in a radial direction, the laser beam being transmitted through an optical fiber (“The system is designated generally by the reference numeral 300. The system 300 comprises an optical fiber 301 and a 360.degree. light diffusing element 302. The light is emitted from the end of the optical fiber 301 as indicated by the arrows 303. The 360.degree. light diffusing element 302 directs the light radially outward as indicated by the arrows 304.” [0061]; also see Figs. 3A-B, reproduced below, and corresponding descriptions).

    PNG
    media_image2.png
    443
    543
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa with the diffusion being in a radial direction as taught by Maitland in order to provide full 360 degree light output for a target area that circumferentially surrounds the optical fiber ([0059], [0061] of Maitland). 
Irisawa also fails to disclose an array transducer having a cylindrical shape.
However, Yuan teaches in the same field of endeavor (e.g. see title), an array transducer having a cylindrical shape (see Ring transducer array in Fig.1(a), reproduced below, and corresponding description).

    PNG
    media_image3.png
    163
    319
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa with an array transducer having a cylindrical shape as taught by Yuan in order to provide a transducer array  view without requiring rotation of the transducer (page 2266, paragraph 3 of Yuan). 
Regarding claim 2, Irisawa further discloses wherein the laser beam diffused by the light diffuser passes through the entire area of the curved side surface of the array transducer (“each light transmission member 55 is disposed so that the outer peripheral surface 55b extends along the outer end face of the ultrasonic transducer array 52 [...] Laser beams L, which are emitted from one set of five optical fibers 51, are incident on the light transmission member 55 from the inner peripheral surface 55a, are transmitted through the inside of the light transmission member 55, and are emitted from the outer peripheral surface 55b.” [0070]-[0071]; also see Fig. 3 and corresponding description).
Regarding claim 3, Irisawa further discloses wherein a light emitting area on the outer surface of the array transducer and an ultrasonic sensor area on the outer surface of the array transducer overlap each other (see arrows ‘L’ representing light emitting area and transducer array 52 representing ultrasonic sensor area in Fig. 3 and corresponding description), the diffused laser beam exits the array transducer through the light emitting area (see Fig. 3 and corresponding description), and an ultrasonic wave that the array transducer senses passes through the ultrasonic sensor area (“Further, an acoustic lens 54, which converges the ultrasonic waves and the photoacoustic waves, is mounted on the outside of the ultrasonic transducer array 52” [0067]).
Regarding claim 19, Irisawa further discloses wherein the array transducer comprises:
a first array transducer layer comprising a ceramic or single crystal-based piezoelectric material (“Meanwhile, an inorganic ultrasonic transducer to which an inorganic piezoelectric thin film made of a lead zirconate titanate (Pb(Zr,Ti)O3)-based material, such as ; and 
a second array transducer layer surrounding the first array transducer layer and comprising a polymer-based piezoelectric material (“an organic ultrasonic transducer to which an organic piezoelectric thin film made of fluoride-based material, such as PVDF or P(VDF-TrFE), is applied can be used as the ultrasonic transducer. In addition, the ultrasonic transducer array 52 may be formed by the combination of the inorganic ultrasonic transducers and the organic ultrasonic transducers” [0069]). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maitland and Yuan as applied to claim 1 above and further in view of Dogra et al. (US 2010/0016717, January 21, 2010, hereinafter “Dogra”).
Regarding claims 4 and 5, Irisawa modified by Maitland and Yuan discloses the limitations of claim 1 as stated above but fails to disclose an acoustic matching layer covering at least a portion of an outer surface of the array transducer, the acoustic matching layer comprising a light-transmissive material, wherein the acoustic matching layer further comprises polymethylpentene (TPX). Although, examiner notes that Irisawa does disclose that an acoustic matching layer is well known in the art (“In the other hand, an ultrasonic imaging apparatus using an ultrasonic probe also is well-known as disclosed in WO2009/069379A and JP2011-10827A. This kind of ultrasonic probe includes an ultrasonic transducer at an end thereof. In many cases, the ultrasonic probe includes a backing material, a piezoelectric body, electrodes between which the piezoelectric body is interposed, an acoustic matching layer, an 
However, Dogra teaches, in the same field of endeavor, an acoustic matching layer (acoustic window 610 in Fig. 6 and corresponding description) covering at least a portion of an outer surface of the array transducer (the probe 600 in Fig. 6 and corresponding description), the acoustic matching layer comprising a light-transmissive material, wherein the acoustic matching layer further comprises polymethylpentene (TPX) (“Low density polyethylene material was tested and used as acoustic window material. It has an acoustic impedance of 2.12 MRayl and a density of 0.92 g/cm.sup.3. Sound travels with a velocity of 1.85 mm/.mu.s through this material. The window has a thickness of is 0.793 mm and accounts for transmission of about 82.8% of the acoustic signals. Other materials that can be used as acoustic window are Hydrogels and TPX (Polymethylpentene). Hydrogels--Agarose gel samples have an acoustic impedance of 1.57 MRayl, very close to that of water. The longitudinal velocity of sound in these materials is about 1.32 mm/.mu.s. Polymethylpentene, commonly called TPX is another excellent material with a transparency of 91% in the visible spectrum and a density of 0.83 g/cm.sup.3.” [0056]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa with an acoustic matching layer covering at least a portion of an outer surface of the array transducer, the acoustic matching layer comprising a light-transmissive material, wherein the acoustic matching layer further comprises polymethylpentene (TPX) as taught by Dogra in order to .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maitland and Yuan as applied to claim 1 above and further in view of Golovko et al. (SU 1478064, 1989, hereinafter “Golovko”).
Regarding claim 6, Irisawa modified by Maitland and Yuan discloses the limitations of claim 1 including the light diffuser to be located at the center of the array transducer as stated above but fails to disclose wherein the light diffuser comprises: a mirror comprising a reflective surface capable of radially reflecting a laser beam transmitted through the optical fiber; and a beam shaper between the mirror and the optical fiber and configured to deflect the laser beam transmitted through the optical fiber such that a traveling direction of the laser beam is changed.
However, Golovko teaches, in the same field of endeavor, a mirror comprising a reflective surface capable of radially reflecting a laser beam transmitted through the optical fiber (mirror 2 in Fig. 1 and corresponding description); and a beam shaper (electro-optical modulator 3 in Fig. 1 and corresponding description) between the mirror (mirror 2 in Fig. 1 and corresponding description) and the optical fiber (transmitted wave light 9 in Fig. 1 and corresponding description) and configured to deflect the laser beam transmitted through the optical fiber such that a traveling direction of the laser beam is changed ([0006]-[0008]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa with wherein the light diffuser comprises: a mirror comprising a reflective surface capable of radially reflecting a laser beam transmitted through the optical fiber; and a beam shaper between the mirror and the optical fiber and configured to deflect the laser beam transmitted through the optical fiber such that a traveling direction of the laser beam is changed as taught by Golovko because the common mirror structure described allows for the brightness of the beam preserved, the beam quality to be symmetric, and to be reflected through the optical fiber.
Regarding claim 7, Irisawa modified by Maitland, Yuan, and Golovko discloses the limitations of claim 6 as stated above and Golovko further teaches wherein the beam shaper comprises an electro-optic modulator (EOM) capable of focusing the laser beam in a particular direction (electro-optical modulator 3 in Fig. 1 and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa with wherein the beam shaper comprises an electro-optic modulator (EOM) capable of focusing the laser beam in a particular direction as taught by Golovko because the common mirror structure described allows for the brightness of the beam preserved, the beam quality to be symmetric, and to be reflected through the optical fiber.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maitland, Yuan, and Golovko as applied to claims 1 and 6 above and further in view of Li et al. (US 2011/0301458, December 8, 2011, hereinafter “Li”).
Regarding claim 8, Irisawa modified by Maitland, Yuan, and Golovko discloses the limitations of claim 6 as stated above, specifically regarding the mirror but fails to disclose wherein the mirror has a cone-like shape.
cone-like shape (cone-shaped reflecting member 114 in Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa modified by Golovko with wherein the mirror has a cone-like shape as taught by Li in order to allow for the laser beam to be reflected in an outward direction (Fig. 1 of Li).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maitland, Yuan, and Golovko as applied to claims 1 and 6 above and further in view of Biswas et al. (US 5,337,381, August 9, 1994, hereinafter “Biswas”).
Regarding claim 11, Irisawa modified by Maitland, Yuan, and Golovko discloses the limitations of claim 6 as stated above, including the light diffuser surrounded by the array transducer, but fails to disclose a cylindrical light scattering layer. 
However, Biswas teaches, in the same field of endeavor, a cylindrical light scattering layer (scattering material 7 in Fig. 2 and corresponding description; also see “the scattering material 7 should provide an uniform cylindrical pattern of light around the circumference of the diffuser” col. 2, ll. 40-43).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa modified by Golovko with a cylindrical light scattering layer as taught by Biswas in order to improve the optical absorption of the incident light that may occur.
Regarding claim 12, Irisawa modified by Maitland, Yuan, Golovko, and Biswas discloses the limitations of claim 11 as stated above but does not explicitly teach wherein a reduced s’) of the light scattering layer is equal to or greater than 0.1 cm-1, and equal to or less than 1.0 cm-1. However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scattering coefficient, because Applicant has not disclosed that this range provides an unexpected advantage, is used for a particular purpose, or solves a stated problem. Furthermore, it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. One of ordinary skill in the art would recognize that a material with a reduced scattering coefficient would want to be used because the Rayleigh scattering loss is minimized and more light is retained in the core rather than lost when passing through the scattering later due to the low scattering coefficient. As such, the modification of the scattering coefficient would have been considered a mere design consideration which fails to patentably distinguish over the prior art of record.

Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maitland and Yuan as applied to claim 1 above and further in view of Klee et al. (US 2002/0105250, August 8, 2002, hereinafter “Klee”).
Regarding claim 14, Irisawa modified by Maitland and Yuan discloses the limitations of claim 1 as stated above and Irisawa further discloses wherein the array transducer comprises: a piezoelectric layer having a certain thickness (“Meanwhile, an inorganic ultrasonic transducer to which an inorganic piezoelectric thin film made of a lead zirconate titanate 
a plurality of first electrodes arranged on a first surface of the piezoelectric layer in the form of a one-dimensional or two-dimensional array; and 
a plurality of second electrodes on a second surface of the piezoelectric layer, the second surface facing the first surface, and the second electrodes being arranged parallel to the plurality of first electrodes. Although Irisawa does disclose that a piezoelectric layer and electrodes are well known in the art (“In many cases, the ultrasonic probe includes a backing material, a piezoelectric body, electrodes between which the piezoelectric body is interposed, an acoustic matching layer, an acoustic lens, and the like. In the ultrasonic imaging apparatus, an ultrasonic wave is applied to a subject, such as the human body, from the ultrasonic transducer and an ultrasonic wave reflected from the subject is received by the ultrasonic transducer.” [0007]).
However, Klee teaches, in the same field of endeavor, a piezoelectric layer having a certain thickness (5 in Figs. 1-2 and corresponding descriptions), a plurality of first electrodes arranged on a first surface of the piezoelectric layer (4 in Figs. 1-2 and corresponding descriptions), a plurality of second electrodes on a second surface of the piezoelectric layer (6 in Figs. 1-2 and corresponding descriptions), the second surface facing the first surface, and the second electrodes being arranged parallel to the plurality of the first electrodes (as shown in Figs. 1-2 and corresponding descriptions; also see [0025], [0059] which also teach electrical connection in parallel).
a plurality of first electrodes arranged on a first surface of the piezoelectric layer in the form of a one-dimensional or two-dimensional array; and a plurality of second electrodes on a second surface of the piezoelectric layer, the second surface facing the first surface, and the second electrodes being arranged parallel to the plurality of first electrodes as taught by Klee because it is advantageous to couple electrodes in parallel of the same polarity and by placing the electrodes at opposite ends of the piezoelectric layer a poled operation of the piezoelectric layer is enabled ([0025], [0021] of Klee).
Regarding claim 15, Irisawa modified by Maitland, Yuan, and Klee discloses the limitations of claim 14 as stated above and Irisawa further suggests further comprising an optically-transparent backing layer between the light diffuser and the piezoelectric layer (“the ultrasonic probe includes a backing material” [0007]).
	Regarding claim 17, Irisawa modified by Maitland, Yuan, and Klee discloses the limitations of claim 14 as stated above and Irisawa further suggests wherein the plurality of first electrodes and the plurality of second electrodes comprise opaque electrodes (“Meanwhile, an inorganic ultrasonic transducer to which an inorganic piezoelectric thin film made of a lead zirconate titanate (Pb(Zr,Ti)O3)-based material, such as PZT (registered trademark),” [0069]; also see [0007]).
	Regarding claim 18, Irisawa modified by Maitland, Yuan, and Klee discloses the limitations of claim 17 as stated above and Irisawa further suggests further comprising a light reflecting layer between one of the plurality of the second electrodes and the light diffuser .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Maitland, Yuan, and Klee as applied to claims 1 and 14 above and further in view of Pesach (US 2007/0206193, September 6, 2007).
Regarding claim 16, Irisawa modified by Maitland, Yuan, and Klee discloses the limitations of claim 14 as stated above but fails to disclose that the first and second electrodes are optically-transparent.
However, Pesach teaches, in the same field of endeavor, the first and second electrodes (126, 128 in Fig. 4 and corresponding descriptions) being optically-transparent (disclosing that the electrodes are made of indium tin oxide (ITO) which is a conductive transparent material [0054], [0056]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Irisawa with that the first and second electrodes are optically-transparent as taught by Pesach in order to allow for the electrodes to be made of a conductive and transmissive material ([0056] of Pesach).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793